  Case 18-62370-wlh               Doc 30 Filed 10/24/18 Entered 10/25/18 01:27:04                                   Desc Imaged
                                        Certificate of Notice Page 1 of 3
                                        UNITED STATES BANKRUPTCY COURT

                                                  Northern District of Georgia


In     Debtor(s)
Re:    Connie Sanders                                                Case No.: 18−62370−wlh
       1196 Lincoln Drive                                            Chapter: 7
       Marietta, GA 30066                                            Judge: Wendy L. Hagenau

       xxx−xx−8235



                                            NOTICE SETTING DEADLINE FOR
                                              FILING PROOFS OF CLAIM

     You were previously notified that the schedules of the Debtor(s) disclosed no assets available for distribution to
creditors. The Trustee now reports that funds may be available for distribution.
     Therefore, you are hereby notified that, if you wish to participate in any distribution which may be paid from the
estate, you must file a proof of claim on or before:


                                            Non−government proof of claim: 1/22/19



                                              Government proof of claim: 01/22/19


                                              File with:
                                              United States Bankruptcy Court
                                              1340 United States Courthouse
                                              75 Ted Turner Drive SW
                                              Atlanta, GA 30303


Use Official Form B410 to file a claim. To file electronically visit www.ganb.uscourts.gov and access the ePOC tab. To obtain a claim form
                                      (B410) visit www.ganb.uscourts.gov and access the Forms tab.

                       If you have already filed your proof of claim, it is not necessary to refile.




                                                                                            M. Regina Thomas
                                                                                            Clerk of Court
                                                                                            U.S. Bankruptcy Court
Dated: October 22, 2018
Form ntcpoc
        Case 18-62370-wlh             Doc 30 Filed 10/24/18 Entered 10/25/18 01:27:04                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-62370-wlh
Connie Sanders                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: roppm                        Page 1 of 2                          Date Rcvd: Oct 22, 2018
                                      Form ID: ntcpoc                    Total Noticed: 28

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2018.
db             +Connie Sanders,    1196 Lincoln Drive,    Marietta, GA 30066-2832
21707852        Amazon Prime/Chase,    Po Box 1423,    Charlotte, NC 28201-1423
21707853        Best Buy,    P.O. Box 9001007,   Louisville, KY 40290-1007
21707855       +Carnival MasterCard,    PO Box 60517,    City Of Industry, CA 91716-0517
21707856       +Douglas Davis, Esq.,    Davis Lawyers LLC,    5445 Peachtree Dunwoody Road,
                 Atlanta, GA 30342-2186
21707858        Holland America Visa,    PO Box 60517,    City of Industry, CA 91716-0517
21707860       +Jason R. Curles, Esq.,    Taylor English,    1600 Parkwood Circle, Suite 400,
                 Atlanta, GA 30339-2119
21707861       +KMMP Homes LLC,    c/o Kathy Pecora,    4407 Dunmore Road,    Marietta, GA 30068-4224
21707862       +King III SBW LLC,    c/o William Brannen,    5200 Dallas Hwy, Ste 200/PMB 172,
                 Powder Springs, GA 30127-6238
21707863       +Mighty Oak, LLC,    c/o Marcus Whitesides,    3183 Buck Way,,    Alpharetta, GA 30004-7449
21707864        Parkwest Gallery,    PO Box 960061,    Orlando, FL 32896-0061
21707866       +Shannon Collier PC,    5855 Sandy Springs Circle,    Atlanta, GA 30328-6230
21707867       +Slate/Chase,    PO Box 1423,   Charlotte, NC 28201-1423
21707868       +Slipakoff & Slomka PC,    2859 Paces Ferry Road,    Atlanta, GA 30339-6213
21707869       +Slipakoff & Slomka, PC,    2859 Paces Ferry Road, SE, Suite 1700,     Atlanta, GA 30339-6213
21707870       +Steve Yaklin,    King & Yaklin LLP,    192 Anderson Street, Suite 125,    Marietta, GA 30060-1930
21707871       +Stogner Law LLC,    1925 Vaughn Road,    Suite 105,   Kennesaw, GA 30144-4566
21707872       +T Farist Owen, Esq.,    Gregory, Doyle,Calhoun and Rogers LLC,     49 Atlanta Street,
                 Marietta, GA 30060-1977
21707873       +William Brannen,    5200 Dallas Highway,    Suite 200/PMB 172,    Powder Springs, GA 30127-6238

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSGHAYS.COM Oct 23 2018 01:28:00       S. Gregory Hays,    Hays Financial Consulting, LLC,
                 Suite 555,    2964 Peachtree Road,   Atlanta, GA 30305-4909
cr             +EDI: RMSC.COM Oct 23 2018 01:28:00       Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
21707851       +EDI: AFNIRECOVERY.COM Oct 23 2018 01:28:00       AFNI,   1310 Martin Luther King Drive,    PO Box,
                 Bloomington, IL 61701-1465
21707854       +EDI: CAPITALONE.COM Oct 23 2018 01:28:00       Capital One MasterCard,    PO Box 71083,
                 Charlotte, NC 394. 28272-1083
21707857        EDI: WFNNB.COM Oct 23 2018 01:28:00       HSN,   PO box 659707,    San Antonio, TX 78265-9707
21707859        EDI: IRS.COM Oct 23 2018 01:28:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
21710177       +EDI: PRA.COM Oct 23 2018 01:28:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
21707865       +E-mail/Text: Supportservices@receivablesperformance.com Oct 22 2018 21:55:28
                 Receivables Performance Mgmt. LLC,    Directv,    20816-44th, Avenue W,
                 Lynnwood, WA 98036-7744
21708480        E-mail/Text: usagan.bk@usdoj.gov Oct 22 2018 21:54:29        United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,     Atlanta GA 30303-3309
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
     Case 18-62370-wlh        Doc 30 Filed 10/24/18 Entered 10/25/18 01:27:04               Desc Imaged
                                    Certificate of Notice Page 3 of 3


District/off: 113E-9          User: roppm                 Page 2 of 2                  Date Rcvd: Oct 22, 2018
                              Form ID: ntcpoc             Total Noticed: 28


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 22, 2018 at the address(es) listed below:
              Ian M. Falcone    on behalf of Debtor Connie Sanders legalassistant@falconefirm.com
              Michael J. Bargar    on behalf of Trustee S. Gregory Hays michael.bargar@agg.com,
               carol.stewart@agg.com;tarsha.daniel@agg.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays    ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
              Todd E. Hatcher    on behalf of Creditor   King III SBW, LLC thatcher@gregorydoylefirm.com
                                                                                             TOTAL: 5
